Citation Nr: 9900841	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for gastric leiomyosarcoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey

INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a March 1996 RO rating decision that denied 
the veterans claim of service connection for gastric 
leiomyosarcoma.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower priority in terms of the necessity of 
carrying out the instruction completely.

In December 1998 the Board received additional evidence from 
the veteran in regard to his pending appeal of the denial of 
his claim of service connection for gastric leiomyosarcoma, 
including as secondary to exposure to Agent Orange.  This 
additional evidence includes a statement from the veteran as 
well as a letter from the Department of the Army pertaining 
to the veterans allegation of exposure to Agent Orange. 

Pursuant to 38 C.F.R. § 20.1304(a) (1998), an appellant will 
be granted a period of 90 days following the mailing of 
notice to him that his appeal has been certified to the Board 
for appellate review in which to submit additional evidence, 
request a change in representation, or to request a personal 
hearing.  As the above-noted evidence from the veteran was 
received by the Board within 90 days of the ROs December 
1998 notice of certification to him, such evidence must be 
considered in conjunction with his claim.  Id.  

Legal authority provides that unless there is proper waiver 
of the ROs review of this additional evidence, it must first 
be considered by the RO.  See 38 C.F.R. § 20.1304 (c).  Since 
a proper waiver of the evidence was not made by either the 
veteran or his representative, he still has a right to the 
ROs review.  Consequently, the case must be returned to the 
RO for their consideration of the additional evidence.  This 
is to ensure compliance with due process requirements.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the evidence 
submitted by the veteran in support of 
his claim of service connection for 
gastric leiomyosarcoma.  

2.  After reviewing the evidence, the RO 
should again consider the veterans claim 
of service connection for gastric 
leiomyosarcoma.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this case.  The 
veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 



(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
